The judgment of the court was pronounced by
Síidex,!., J-
The plaintiff brought suit against Goodloe by attachment, and garnisheed Wilkins. The garnishee answered, in substance, that he had give,n the defendant certain notes, payable to him and not negotiable; that he did not know in whose possession they were; that one Gaines had told him the notes had been transferred, but refused to say to whom; that the notes were given for the price of a tract- of land, upon which one Berry claimed a mortgage and was attempting to enforce, it; thnt if Berry was successful, he was entitled to relief from the payment of the notes. There is nothing on the face of these answers justifying a suspicion that the garnishee desired to evade any just responsibility to Goodloe if Goodloe was still his creditor, or to do anything more than secure for himself a just, protection in the matter.
The cause was brought to trial as against the defendant’s administrator, he having died after issue joined. In his answer he had pleaded that, prior to the attachment, he had transferred the notes of the garnishee to D. R. and C. R. Sessions. Judgment was rendered against the administrator, and at the same *123time against the garnishee, without any notice to the latter or traverse of his answers.
We think the judgment against the garnishee was irregular. His answer Was not an unqualified confession of indebteness to Goodloe. He setup various matters of defence; and if the plaintiff intended to dispute them and claim judgment against the garnishee, it was the right of the garnishee to receive notice of this intention, and to have an opportunity of defending himself.
The evidence taken in the main cause has disclosed the fact, that the notes had been transferred by Goodloe to third persons, before the attachment. Whether that transfer is valid against the attaching creditor, must be decided in determining the liability of the garnishee. As this cause must go back for further litigation, we think the rights of all parties concerned will be better ascertained by requiring the plaintiff to bring into this suit the alleged transferrees.
It is therefore decreed, that the j udgment against Wilkins be reversed, and that the cause be remanded for further proceedings, with leave to the plaintiff to traverse the answers of the said Wilkins, and with instructions to the court below not to proceed to final judgment as to said garnishee until Daniel H. Sessions and Charles iJ. Sessions have been made parties herein by the said plaintiff. It is father decreed, that the costs of appeal be paid by the plaintiff.